Case 7:20-cv-10799-VB Document 28 Filed 08/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIO DORELIEN,
Plaintiff,

 

 

v. 20 CV 10799 (VB)

METALLIZED CARBON CORPORATION os |

and FRANK PUENTES, :
Defendants.

---- --- ---X

 

The Court has been advised that the parties have reached a settlement of this case. (Doc.
#27). Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than October 4, 2021. To be clear, any
application to restore the action must be filed by October 4, 2021, and any application to restore
the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

The Clerk is instructed to close this case.

Dated: August 19, 2021
White Plains, NY

SO ORDERED:

uel

Vincent L. Briccetti
United States District Judge

 
